DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 6/7/2021 is acknowledged.
Claims 9-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0355903 to Kwak et al (Kwak et al). Kwak et al teaches a cooling section (in figure 2 for example) for a steel strip (see paragraph [0001] for example) including at least one area  (23) for dry cooling with a gas and a second (24) and third (25) area for wet cooling of the strip with by showing all aspects of claim 1.
With respect to claim 2, the wet cooling areas (24 and 25) are located below the dry cooling area (23) see figure 2 for example.
With respect to claim 5, the lower wet cooling area (25 and below) includes both a drying and venting or purging system below the cooling device 25 (see paragraph [0035] for example where the water is discharged)
With respect to claims 6 and 8, the nozzles in the wet areas 24 and 25 could, if desired be employed to discharge nitrogen where the knives or nozzles are directed downwardly (see figure 2 for example where the nozzles of device 25 is directed downwardly) thereby meeting the above claim limitations, since where a prior art device could, if desired be operated in a recited manner, then the actual manner or method of operation of a device cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.
With respect to claim 7, the cooling sections of Kwak et al include heating equipment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al, as applied to claim 1, further in view of WO 2011-004202 A1 (WO’202). As applied to claim 1 above, Kwak et al shows all aspects of the above claim except the use of a separation seal between the wet and dry cooling areas. WO’202 teaches that in strip treatment devices, such as that shown by Kwak et al, is was known in the art to employ separation seals between strip treatment areas comprising two roll pairs and an extraction means (see figure 1 for example) in order to maintain the respective atmosphere within the respective areas. Because atmosphere maintenance would also be desirable in the system of Kwak et al, motivation to include a separation seal as shown by WO’202 in the system of Kwak et al between the cooling areas, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least because none of the cited or applied prior art show or fairly suggest a separation seal including 3 roll pairs. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Japanese 2002-309359 A and Japanese 60-251230 A showing further examples of cooling a steel strip with both wet and dry cooling areas are also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk